Title: To George Washington from John Brown, 1 November 1786
From: Brown, John
To: Washington, George



My Dear Sir
Providence [R.I.] 1st Novemr 1786

Tho’ its a long time since I have had the pleasure of seeing or hearing from you, my continued esteem for your Person &

Character prompts me to address you in favour of a Mr Joseph Jenckes a young Gentleman of about 22 years of age who went from this place to Alexandria in September last with Intention to set down in Business there in the mercantile Line under the Firm of Jenckes Winsor & Co. provided he liked the Country and found due encouragement, his Father being one of the first Families in this State wishes his Son might be indulged with your smiles, and I do assure you from the small acquaintance I have had with the young Gentleman I can with propriety & do recommend him as a substantial and deserving young Gentleman, any little notice you may make it convenient to show him will be gratefully acknowleged by him, his Friends & your Obt Humble Servt

John Brown


P.S. Dr Sr As I have ever had sanguine expections of your success in the promotion & utility of the canal you have so laudably undertaken I shall be exceedingly obliged, if not too much Trouble, you’ll please to advise me how far you have succeeded, what number of men are employed on the work &c. &c. &c.

